tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul uniform issue list kkkkekekekekkeeererereree krekrkkeeerkkkekrek keekkkkeeerekererereek legend tiep rat taxpayer a kkekkekkkerereeeek company b krekekrererererekrererrererreer financial advisor c kereekkererereke company d -_ hnekkekkrekrekkeke ira x hrekkkekrkreekkkkekkerekerrererrrekrerereerek kkreekkekkereekekeererereereereeerrerrerrreererek krekekekkekkrerekrere ira y hekekekkekekeererkrerrerereekrrerrererekkrereere kekkkkekkeekrekrekkrkrekkeererrerkreeererekkrerkree amount amount -_ - krekkkekkeek rkekkekere dear kkk reeeiek this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in internal_revenue_code the code’ sec_408 of the penalty of perjury in support of the ruling requested the following facts and representations have been submitted under _neeeseneentsnncensnene a taxpayer a represents that she received a required_minimum_distribution from ira x of amount on june for20 represents that on december she received a second required_minimum_distribution from ira y of amount taxpayer a asserts that an excess required_minimum_distribution of amount was made from ira y due to an error by financial advisor c taxpayer a further taxpayer a was the beneficiary of her deceased spouse’s two individual_retirement_accounts iras and his account in a profit-sharing_plan iras was held with company b as the custodian following the death of taxpyer a’s spouse on march iras and the profit-sharing account were each rolled into ira x on may these rollovers were accomplished by trustee-to-trustee transfers taxpayer a’s interests in her spouse’s one of the on june a required_minimum_distribution was made from ira x of amount which equaled the amount of the required_minimum_distribution due for company b the distribution was not made by issuance of a check to taxpayer a but was transferred minus tax withholding directly to a non-ira account at company b with respect to the amounts transferred from her spouse’s ira with taxpayer a’s accounts at company b and those of her deceased spouse were handled by a registered investment_advisor financial advisor c in september in november taxpayer a transferred the assets in ira x to a new ira y at company d the rollover was made through a trustee to trustee transfer __ financial advisor c moved his practice to company d in december 20__ taxpayer a’s counsel contacted financial advisor c to ensure that the required_minimum_distribution from ira x for made since taxpayer a did not recall receiving a distribution advisor c checked the records of company d and determined that no required_minimum_distribution had been made from ira y c no longer had access to company b’s records which would have shown that amount had already been distributed from ira x in june rollover was made to ira y at that time financial advisor __ before the had been financial under the erroneous assumption that no distribution had yet been made __ financial advisor c had company d make a required from ira x for minimum distribution on december equaled amount the total minimum_required_distribution for to the amounts rolled into ira x from ail three of her spouse’s accounts the distribution thus exceeded the amount required under the required_minimum_distribution rules by amount the amount of the june x from ira y the distribution with respect distribution from ira sassenauctusuee taxpayer a did not learn of the duplicative distributions until after she received 1099-rs from both company b and company d in based on these facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira y on december sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt sec_408 from an ira which was not includible in gross_income because of the application of sec_408 other amount described individual received such any in sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers krekkekrekerererereekeke sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty or other events beyond the reasonable control only to individual distributions that occurred after date are eligible for the waiver under sec_408 of the code disaster subject requirement such the of revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and institution circumstances including inability a hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial rollover complete disability death due to to the information presented and documentation submitted by taxpayer a is consistent with her assertion that an excess required_minimum_distribution of amount was made from ira y due to an error by financial advisor c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of taxpayer a is granted a period of days from the amount from ira y issuance of this ruling letter to contribute amount into ira y or into another rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the to this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative seteneennestastastist sec_5 if you wish to inquire about this ruling please contact id wieeeee ot _ please address all correspondence to se t ep ra t3 sincerely yours ba - aura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krrkrkerkrreekerrere krkrekkeeeerererreerereeererere krekekkkererererrerererrere krekkkekkeekekekreekerereker
